Citation Nr: 1709638	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965, and from January 1966 to April 1967.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO denied the claim of entitlement to SMC based on the need for regular aid and attendance or at the housebound rate.  The Veteran appealed the RO's determination to the Board.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina. 

In his April 2009 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In February 2011, he indicated that he was unable to attend the hearing and requested that a decision be made based on the evidence of record.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

In December 2011, the Board denied entitlement to SMC based on the need for regular aid and attendance or at the housebound rate and entitlement to special monthly compensation for loss of use of the right foot.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the parties (i.e., the Veteran's attorney and VA) filed a Joint Motion for Partial Remand (JMPR).  In a May 2012 Order, the Court granted the JMPR and remanded the Board decision only to the extent that it denied entitlement to SMC based on the need for regular aid and attendance or at the housebound rate.  The appeal as to the remaining issue was dismissed.

In February 2013, the Board remanded the Veteran's claim to the RO for additional substantive development.  This appeal was most recently before the Board in September 2015.  At that time, the Board remanded the appeal to have a VA examiner address the question as to whether the Veteran's service-connected psychiatric disability had resulted in housebound status, or the need for regular aid and attendance.  A VA Doctor of Osteopathy (DO) provided the opinion in April 2016.  (See April 2016 VA opinion).  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected somatization disorder has caused the need for the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of SMC based on need for aid and attendance are met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the instant decision, the Board grants entitlement to SMC benefits based on the need for the regular aid and attendance of another person, which is a complete grant as to the issue on appeal.  As such, no further discussion of VA's duties to notify and assist is necessary.
 
II. Merits Analysis

Entitlement to SMC based on the need for regular aid and attendance or at the housebound rate.  After a brief discussion of the laws and regulations governing SMC claims, the Board will address the merits of the claim. 

Under applicable VA law and regulations, SMC benefits based on need for regular aid and attendance are payable when there is service-connected disability of anatomical loss or loss of use of both feet, or one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance and/or permanently bedridden are set forth in more detail in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3)) inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. 

The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

After a review of the evidence of record, to include conflicting VA and private opinions, the Board will resolve reasonable doubt and grant SMC based on the need for regular aid and attendance of another person.

Evidence against the claim includes VA examiner's opinions authored in August 2013.  An August 2013 VA Housebound examination report reflects that the Veteran was accompanied to the examination by a family member.  The Veteran reported that he lived with his spouse, who performed the chores, cooking, and helped him with dressing, bathing, toileting, and transfers.  The Veteran maintained that before his surgery (the Veteran had undergone bilateral hip replacement surgery), he would lie in bed because he was unable to move his legs due to pain and swelling.  He reported that not much had improved after the surgery (at the time of the examination, the Veteran was two months post-bilateral hip replacement surgery).  The examiner noted that the Veteran used a rolling walker, crutch and cane to ambulate, and that he experienced leg problems secondary to his hip joints.   The examiner related that the Veteran had undergone bilateral hip replacement surgery, but that he remained very unbalanced and prone to falls.  The examiner determined that the Veteran was unable to perform self-care skills, such as bathing; undressing; grooming; and attending to the wants of nature. 

Upon physical examination in August 2013, the Veteran's lower extremities demonstrated limitation of joint motion, muscle weakness, and lack of coordination.  The Veteran walked with an antalgic and unbalanced gait and needed assistance with a walker or another person.  The examiner indicated that the Veteran was impaired from his mental issues.  The examiner diagnosed the Veteran with severe degenerative joint disease, bilateral knees, status-post right knee replacement; severe degenerative joint disease of both hips; status-post bilateral hip replacement; hypertension; major depression; and, chronic hypochondriasis.  The VA examiner concluded that the Veteran was not bedridden, but that he was housebound.  In this regard, the Veteran did not leave his home and when he was at home, he needed the assistance of his spouse for dressing, toileting, and bathing, as well as transferring him from a chair to the bed.  (See August 2013 VA Housebound/Aid and Attendance examination report, received into the Veteran's Virtual VA electronic record on August 15, 2013). 

The Board finds the August 2013 VA examiner's opinion to be of reduced probative value in evaluating the Veteran's claim because she did not discuss in any capacity the role that the Veteran's only service-connected disability, somatization disorder (for which he carries a 100 percent schedular rating), had in rendering him housebound or in need of the aid and assistance of another person.  

Other evidence that is against the claim is an August 2013 VA psychiatrist's opinion.  After a mental status evaluation of the Veteran in August 2013, the VA psychiatrist opined that although the Veteran had been diagnosed several times in the past as having significant pervasive hypochondriasis or somatization disorder, that he did not meet the criteria for either one of these diagnoses.  The VA psychiatrist indicated that because the Veteran had some preoccupation, he met the criteria for a diagnosis of an unspecific somatoform disorder.  The VA psychiatrist opined that the Veteran met the criteria for a diagnosis of an adjustment disorder with mixed anxiety and depressed mood secondary to the psychological distress he felt caused mainly by his bilateral lower extremity pathology.  The VA psychiatrist further maintained that the Veteran did not demonstrate anything more than mild to moderate concern or preoccupation for his medical condition and its effect on his ability to function and that it did not reach the level of a disabling somatization disorder.  Overall, the VA psychiatrist concluded that the Veteran was not bedridden or helpless as to be in need of regular aid and attendance of another person and that he was not housebound.  (See August 2013 VA Mental Disorders examination report, received into the Veteran's Virtual VA electronic record on August 15, 2013).  The Board finds the VA psychiatrist's opinion to be of reduced probative value in evaluating the claim because it is in direct contrast to the August 2013 VA examiner's opinion that the Veteran has a somatization disorder that has rendered him housebound.  

Evidence in support of the claim includes a July 2014 report, authored by Dr. C. R.  After a review of the evidence of record, notably the above-cited August 2013 VA opinions and a telephone interview of the Veteran, Dr. C. R. concluded that the Veteran had continued to meet the criteria for a diagnosis of a somatization disorder under the Diagnostic Statistical Manual (DSM) IV.  Dr. C. R. opined that the evidence showed that the Veteran's somatization disorder had rendered him housebound and in need of aid and attendance.  Dr. C. R. reasoned that while the Veteran was diagnosed with degenerative joint disease/arthritis, his present (then) incapacitation was consistent with his earliest complaints which have unfailingly been attributed to somatoform disorders, to include a somatization disorder.  Further, according to Dr. C. R., the Veteran's joint problems did not sufficiently explain his limited ability to protect himself from daily hazards, his fall risk, or dizziness.  Dr. C. R. maintained that there was no current diagnosis to explain the Veteran's right hand weakness and numbness that had made it difficult for him to dress, bathe and toilet.  Finally, Dr. C. R. noted that the Veteran was dependent on his wife and that despite his recent hip surgery, that he was still incapacitated - a finding that is consistent with the August 2013 VA housebound examiner's opinion.  The Board finds Dr. C. R.'s favorable opinion to be probative in evaluating the claim.  The Board notes that although Dr. C. R. did not physically examine the Veteran in providing her supportive opinion, she reviewed the evidence of record, notably the August 2013 VA opinions and provided rationale for her opinion.  

Finally, evidence against the claim includes an April 2016 VA opinion.  After a physical evaluation of the Veteran, the VA DO opined that manifestations of the Veteran's somatization disorder were unclear.  The VA DO noted that the Veteran trembled when he attempted to raise his arms overhead or when he pushed against resistance during manual muscle testing and that this had likely contributed to him having difficulty performing certain tasks, such as grooming and bathing.  The VA DO also related that the Veteran had also complained of having dizzy spells, but that that was more likely associated with antihypertensive management than his somatization disorder.  Thus, according to the VA DO, the Veteran was more likely limited by his non-service connected conditions, such as arthritis of the shoulders, hands, hips, knees, cervical and lumbar spine and decreased vision, than his somatization disorder.  The VA DO concluded that the Veteran's somatization disorder alone was not significantly disabling.  (See April 2016 VA Aid and Attendance examination report).  The Board finds the VA DO's opinion to be of reduced probative value in evaluating the claim because in rendering his opinion, he did not review and/or discuss the August 2013 VA opinions or Dr. C. R.'s July 2014 favorable opinion, as specifically requested by the Board in its September 2015 remand directives. 

Resolving reasonable doubt favorably, the Board finds that the Veteran is in need of regular aid and attendance of another person.  See 38 C.F.R. § 3.102.  There is enough evidence to establish that the Veteran's service-connected somatization disorder has caused or contributed to the requirement of regular aid and attendance of another person.  It is not entirely clear that the service-connected disability alone renders the Veteran in need of aid and attendance.  While Dr. C. R. opined that the evidence showed that the Veteran's somatization disorder had rendered him housebound and in need of aid and attendance, she, along with the VA opinions of record, also intimated that non-service-connected physical impairments had also played a role.  Thus, in view of the deficiencies of the VA and private opinions of record, the Board will resolve reasonable doubt in the Veteran's favor and grant SMC based on need for regular aid and attendance of another person.  Because SMC is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of SMC based on housebound status, there are no additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for SMC based on housebound status.


ORDER

Special monthly compensation benefits based on the Veteran's need for regular aid and attendance of another person is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


